Citation Nr: 0913812	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for atrophy of the left 
optic nerve.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 28, 1961 to 
November 2, 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Veteran's claim was certified on appeal to the Board in 
July 2006.  The Veteran submitted additional medical evidence 
that was received at the Board in September 2006.  The 
evidence is relevant to the Veteran's claim.  He did not 
submit a waiver of consideration by the agency of original 
jurisdiction (AOJ) with the evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  However, as the case must be remanded 
for additional development, the AOJ will have an opportunity 
to consider the evidence in the first instance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from August 28, 1961, to 
November 2, 1961.  He suffered trauma to the right eye area 
in service.  The result was a fracture of the right zygomatic 
arch in October 1961.  He is currently service-connected for 
impaired visual fields of the right eye, rated as 10 percent 
disabling, and residuals of the fracture to the right 
zygomatic arch that are rated at the noncompensable level.  

The Veteran is seeking service connection for atrophy of the 
left optic nerve.  The service treatment records are negative 
for any trauma to the left eye region or any problems 
associated with the left eye during service.

Associated with the claims folder are VA treatment records 
for the period from 1977 to 2002.  The records do not provide 
evidence of any atrophy of the left optic nerve that is 
related to service.  There are also multiple VA examination 
reports, dating back to 1963, that do not make any reference 
to atrophy of the left optic nerve prior to February 2002.

A VA examiner provided a diagnosis of bilateral optic nerve 
atrophy at the time of an eye examination in February 2002.  
The examiner added that the atrophy could be associated with 
the head trauma in service in 1961.  

The Veteran was afforded another eye examination in April 
2004.  The Board notes that the examiner had the same last 
name as the examiner from 2002; however, the record does not 
include the first name for the examiner from 2002.  It is 
unknown if the same person examined the Veteran in 2002 and 
2004.  The 2004 examination results did not include a 
diagnosis of atrophy of the optic nerve for either eye.  The 
examiner did say there was peripapillary atrophy in both eyes 
on examination of the fundus.  The examiner also stated that 
there was no ocular pathology that was secondary to trauma.  

As noted in the Introduction, the Veteran submitted 
additional medical evidence that was received at the Board in 
September 2006.  The evidence consisted of the results of a 
private eye examination from April 2006.  The physician 
provided a number of diagnoses, to include peripapillary 
atrophy in both eyes.  The physician did not provide an 
opinion as to link any diagnosed condition to the Veteran's 
military service.  

The February 2002 and April 2004 VA examination reports 
contain contrasting opinions.  Further, neither report 
provides a rationale for the conclusion and/or opinions 
reached.  The Veteran must be afforded a VA examination to 
provide an opinion as to whether there is atrophy of the left 
optic nerve, and, if so, whether that atrophy can be related 
to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The Veteran should be afforded a VA 
examination to address the issue 
involving his claim for service 
connection for atrophy of the left optic 
nerve.  The claims folder and a copy of 
this remand must be provided to the 
examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner is requested to identify 
whether atrophy of the left optic nerve 
is present.  If so, the examiner is 
further requested to provide an opinion 
whether there is a 50 percent probability 
or greater that the diagnosed disorder 
can be related to the Veteran's service.  
The report of examination must include 
the complete rationale for all opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


